                   Case 1:16-cr-00776-VEC Document 938
                                                   940 Filed 12/04/18 Page 1 of 1
                                                                                2
                                                                                   USDC SDNY


MEMO ENDORSED
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 12/4/2018




   December 4, 2018

   VIA ECF
   Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, NY 10007

                  Re:    Sentencing Memorandum
                         United States v. Kaloyeros, et al., S2 16 Cr. 776 (VEC)

   Dear Judge Caproni:

           We have been advised that approximately 60-70 people intend to travel from the
   Syracuse area to support Steve at his December 7th sentencing. If poor weather does not impact
   travel, we believe the number of supporters will easily exceed the number of available seats for
   your courtroom, particularly since nearly half of the available seats are reserved for media and
   Government representatives.
           As a result, we respectfully request that the Court move the proceeding to a courtroom
   with a larger public gallery. We are happy to help coordinate this effort with the Court
   Administrator. Alternatively, we request that folding chairs be provided in a manner similar to
   the January trial to maximize the number of people who can attend.
                  Thank you for considering this request.


                                               Very truly yours,
                                               O’CONNELL AND ARONOWITZ
                                               By:
                                                       Stephen R. Coffey
                                                       Pamela N. Nichols
                                                       Scott W. Iseman


   cc:            All parties via ECF




   {O0317434.1}
                Case 1:16-cr-00776-VEC Document 940 Filed 12/04/18 Page 2 of 2



This application is DENIED. The Court has read the sentencing
letters submitted on behalf of Mr. Aiello and appreciates the
number of people who wish to support him. Sentencing will take
place in Courtroom 443, and the Defense must share the gallery
space with the Government, the press, and the public. A room
with a live video feed will be available for any overflow.
   SO ORDERED.




  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
  12/4/2018
